        Case 1:13-cv-00343-TMR Document 90              Filed 07/06/21     Page 1 of 1




                 UNITED STATES COURT OF INTERNATIONAL TRADE



 BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE



PLEXUS CORP.,
                             PLAINTIFF,
       v.
                                                                 COURT NO. 13-00343
THE UNITED STATES,

                             DEFENDANT




                                            ORDER


       Upon reading the Plaintiff’s Motion to Stay Proceedings; and upon all of the papers and

proceeding had herein; and good cause appearing therefor, it is hereby



       ORDERED that Plaintiff’s Motion to Stay Proceedings is GRANTED, and it is further

       ORDERED that the above-captioned proceedings shall be stayed, and it is further

       ORDERED that the parties shall file a joint status report by August 19, 2021, and it is

       further

       ORDERED that if the parties are unable to reach a resolution of this action on or

       before August 19, 2021, then parties shall contact my Case Manager, Cynthia Love, by

       telephone at (212) 264-2923 or via email to Cynthia_Love@cit.uscourts.gov to arrange

       a telephone conference with chambers.


                                                              /s/ Timothy M. Reif
                                                            _______________________
                                                            Timothy M. Reif, Judge
      DATED: July 6, 2021
              New York, New York
